DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the process" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending to “a process” to correct this.
Claim 1
Claim 1 recites “including the step of”.  It is unclear as to what is including these step, the accelerating, the welding, or the monitoring?  The examiner suggests deleting this phase to make this moot.
Claim 1 recites “an optical capture unit which measures”.  It is unclear as to how the optical capture unit can measure since the examples for an optical capture unit given by the applicant are simply for detecting/capturing.  Furthermore, in applicant’s PA Pub paragraph 0029 the applicant states that it is the analysis unit that this doing the measuring and comparing.  The examiner suggests replacing “measures” with “captures” to correct this.
Claim 1 recites “determining at least one of an actual value of a beginning of the light flash, a duration of the light flash, an intensity of the light flash, or an intensity distribution over time of the light flash which is determined by the analysis unit”.  It is unclear if the analysis unit is determining all of these or if it is just determining the last element in the list.  The examiner suggests amending to “determining with the analysis unit at least one of an actual value of a beginning of the light flash, a duration of the light flash, an intensity of the light flash, or an intensity distribution over time of the light flash which” to correct this. 
Claim 1 recites “comparing to a respective target value of the beginning of the light flash, the duration of the light flash, the intensity of the light flash, or the intensity distribution over time of the light flash by the analysis unit”.  First, it is unclear as to what is being compared.  Second, it is unclear if the analysis unit is determining all of these or if it is just determining the last element in the list.  The examiner suggests amending to “comparing with the analysis unit the at least one actual value to a respective target value of at least one of the 
Claim 2 recites “components formed by the collision welding of the first joining partners and the second joining partners”.  It is unclear if each component is formed from multiple first and second partners or if each component is formed from only a first and second partner.   The examiner suggests amending “for a welded seam formed by” in claim 1 to “for a welded seam formed in a component by” and amending the above to “each component formed by the collision welding of the first joining partner and the second joining partner”.  
Claim 2 recites “a welding seam”.  It is unclear if this seam is different than that of claim 1.  The examiner suggests amending to “the welding seam”.
Claim 4 recites “wherein deviation of the actual value from the respective target value is to be maintained as inputted to the analysis unit or is established via a statistical measure on the basis of a plurality of welding which are carried out and qualitatively evaluated.”  First, if this deviation of the actual value is to be maintained how is this not the target value?  Second it is unclear as to what this deviation is referring to, is it the maximum deviation as recited in claim 1 or, is it an amount/rage of acceptable deviation from the actual value.  
Claim 5 recites the limitation "all detectors".  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending to “the at least two detectors”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735